 S TEX CHAPTER, ASSOCIATED GEN. CONTRACTORSSouth Texas Chapter,Associated General ContractorsandLaborers'InternationalUnion of NorthAmerica,Local Union No. 1179.Case 23-CA-3656May 18, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 22, 1970, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision.Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, asmodified below.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, South Texas Chapter, As-sociated General Contractors, Corpus Christi, Texas,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order as so modified.1.Substitute the following for paragraph 2(a):"(a)Upon request, bargain with the above-named labor organization and, if an understand-ing is reached, embody such understanding in asigned agreement."2.Substitute the attached Appendix for the TrialExaminer's Appendix.'The Respondent excepted to the remedy recommendedby the TrialExaminer that any new contract agreed upon be made retroactive. We findmerit to this exception, and we will modify the order and notice accordinglyH. K. Porter v N.L.R.B.,397 U.S 99 (1970),Ex-Cell-0Corporation,185NLRB No 20APPENDIX383NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain, upon request, with Laborers'International Union of North America, Local Un-ion No. 1179, and, if an understanding is reached,we will embody such understanding in a signedagreement.WE WILL direct our members and associatemembers to reinstate, upon application, any em-ployees who went on strike in October 1970.SOUTH TEXAS CHAPTER,ASSOCIATED GENERALCONTRACTORS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Dallas-Brazos Building, Fourth Floor, 1125Brazos Street, Houston, Texas 77002, Telephone 713-226-4296.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This case was sub-mitted upon exhibits at Corpus Christi, Texas, on November10, 1970,' pursuant to a charge filed June 4, and a complaintissued October 1 (after the General Counsel reversed theRegional Director who had originally dismissed the charge)and amended October 15. At issue is the question whether acertain communication from the Charging Party (hereincalled the Union) to the Respondent (herein sometimes calledthe AGC) constituted a notice of "termination" of a certaincontract or a notice of desire to "modify" that contract. If theformer, it was timely, and the AGC's subsequent insistencethat the contract had automatically renewed was tantamountto a refusal to bargain and violated Section 8(a)(5) of the Act.Upon the entire record and after due consideration of thebriefs filed by each of the parties, I make the following:'All dates herein refer to the year 1970 except where otherwise noted190 NLRB No. 73 384FINDINGS OF FACTINATURE OF THE PARTIES, JURISDICTIONDECISIONSOF NATIONALLABOR RELATIONS BOARDThe AGC, a Texas corporation, acts as collective-bargain-ing agent for a number of employers engaged in Texas in thebuilding and construction industry. These employers in theaggregate annually purchase over $1 million worth of materi-als and supplies shipped to them directly from outside theState of Texas The pleadings establish, the AGC admits, andI find that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. The Union is alabor organization within the meaning of Section 2(5) of theAct. For a number of years the Union has been the statutorybargaining representative of the construction laborers em-ployed by the members and associate members of the AGCwithin the Union's established jurisdiction Z11THE UNFAIR LABOR PRACTICEA. The ContractOn May 30, 1966, the Union and AGCentered into a4-year contract, expiringMay 31, 1970, covering the con-struction laborers in the bargaining unit described above. Thecontract consisted of five articles, preceded by a recognitionclause. Article I, captioned "Work Coverage," provided fora union referral system. Article II, "Work Jurisdiction," dealtwith the settlement of jurisdictional disputes. Article III,"Working Rules," embraced hours, overtime pay, holidays,safety provisions, furnishing of equipment, union stewards,foremen's pay, visitation rights of the union representatives,and no-strike, no-lockout provisions. Article IV, "Wages,"set forth a beginning wage scale and periodic increases foreach craft on "commercial" and "industrial" work, definedthe quoted terms, repeated some of the overtime and equip-ment provisions from article III, and recited that intoxicationon the job was grounds for dismissal. The last wage increaseon "industrial" work was effective October 1, 1966; the lastincrease on "commercial" work was effective November 1,1969.Article V, "Term," contained a severability clause,reciting,inter aha,that "all language used in this contract,where susceptible to more than one meaning shall be inter-preted in a manner consistent with law," and then concludedwith the following paragraph, critical to this case-This Agreement shall remain in full force and effectuntil the 31st of May, 1970, and thereafter from year toyear or until terminated at the option of either partyafter thirty (30) days written notice prior to the termina-tion date of this Agreement. Any party desiring modifi-cations or changes in the Agreement to take effect shallserve written notice requesting negotiations for eachproposed modification or change no sooner than sixty(60) days and no later than thirty (30) days prior to theexpiration of this Agreement.'The pleadings establish and I find that the followingconstitutes a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the ActAll construction laborers of members and associate members of Re-spondent within the Union's established jurisdiction of Nueces, Aran-sas, Bee,San Patricio, Refugio, DeWitt, Goliad, Live Oak, McMullen,Jim Wells, Duval, Kleberg, Kenedy, Brooks, Jim Hogg, LaSalle andDimmit counties,Texas,excluding guards,watchmen and supervisorsas defined in the ActB.The Exchange of Correspondence and the StrikeOn March 26, 1970, over 60 days before the expiration ofthe contract, the Union's business manager wrote AGC thefollowing letter, to which AGC made no response:In compliance with our present collective bargainingagreement, I hereby notify you of our desire to re-openthe contract for negotiations.It is our desire to negotiate for all matters pertainingto wages, hours and all conditions of employment.Our committee will be available to meet at any reason-able time.We will propose a meeting date of April 9th, 1970.If it is not agreeable to you please advise us of theearliest date that a meeting can be arranged.On May 3, less than 30 days before the expiration date, theUnion's representative again wrote AGC, as follows:On March 26, 1970, I wrote you a letter stating that wewere ready to start on our negotiations, and alsoproposed an April the 9th MEETINGSince I have not heard from you I am submitting anotherdate of MAY-11-1970 to meet with you for the purposeof Negotiations.Please acknowledge receipt of this letter and let me knowif you are willing to meet on the above proposed date.On May 7, AGC, without referring to the foregoing letters,wrote the following letter to the Union:Whereas the South Texas Chapter, Associated Gen-eral Contractors of America, Incorporated has receivedno request for modifications or changes submitted inaccordance with and in respect of the Common LaborersAgreement signed into effect on the 30th day of May,1966 byrepresentativesof Common Laborers Local Un-ionNo. 1179, AFL-CIO and South Texas Chapter,AGC, this Chapter AGC now invokes the provision ofextending the expiration date to the 31st day of May,1971 with no other modification or change which provi-sion is included in the second paragraph of Article V ofsaid Agreement.The Union replied on May 19, quoting the letters of March26,May 3, and May 7, and concluding:Our letter of March 26th, 1970 constituted notice inwriting of termination of our contract delivered thirty(30) days prior to termination date, as required by thecontract.We hereby again request that you agree to sit downwith us to negotiate a contract by May 31st, 1970. Thereis still time to consummate an agreement before June 1stand prevent a strike and all the strife that goes alongwith a labor despute of this nature.If you do not sit down with us and negotiate beforeJune 1st, 1970 it is you, the AGC Contractors who willcause the strike and all the ramifications that accompa-nies oneThereforewe againrequest that you sit down with usand negotiate in good faith.On May 21 AGC replied, stating it would discuss anymatters "other than our exercising of the privilege of continu-ing the contract for a one-year period." The letter reads asfollows:In accordance with your request to meet with membersof the Labor Committee of the South Texas Chapter ofAssociated General Contractors, please be advised that,as in the past, we always welcome the opportunity todiscuss any matters which might involve our common-labor work force.We assume that this requested meeting is to discussproblems or questions unrelated to our present contractwhich expires on May 31, 1971. However, in the event S TEX. CHAPTER, ASSOCIATED GEN CONTRACTORS385the subject matter which you desire to discuss relates tothe contract, please be advised that we shall be ready todiscuss any matters other than our exercising of theprivilege of continuing the contract for a one-yearperiod.We would appreciate being informed in advance of theparticular points which you want to discuss. Please con-tact me at your convenience in order to arrange a satis-factory time for this meeting.At this point matters rested while the Union filed a charge,which was first dismissed but then reinstated on appeal withinstructions from the General Counsel that a complaint issue.His letter so informing the parties was dated September 15.On September 17 the Union telegraphed AGC requestingthat a bargaining session be held the next afternoon. AGCreplied by telegram that it would be pleased to meet "inaccordance with terms of existing agreement," but noted thatthe suggested date was "not possible." The telegram re-quested the Union to "please advise subjects you wish todiscuss," and offered AGC's assistance in arranging for aconvenient time. The Union made no formal reply.On October 7 the Union began a strike against AGC mem-bers which was apparently still in progress at the time of thehearing. The amended complaintalleges,and the amendedanswer denies, that the strike "was caused [or prolonged] bythe unfair labor practices" alleged in the complaint, namely,AGC's refusal to bargain with the Union. From the colloquyat the hearing as well as from the correspondence quotedabove, it seems a fair inference that the strike is, at least inpart, in response to the AGC's position that the contract hasbeen automatically renewed. Whether the strikers are "eco-nomic" or "unfair labor practice" strikers depends uponwhether AGC's position is correct or whether its refusal tonegotiate for a new contract in May 1970 violated its bargain-ing obligation.C. Analysis and ConclusionsThe contract required that "any party desiring modifica-tions or changes" must give "written notice requestingnegotiations for each proposed modification or change" be-tween the 60th and 30th day preceding May 31, 1970; i.e.,during the month of April. The contract further providedthat it could be "terminated at the option of either party afterthirty (30) days written notice" prior to May 31, 1970. If theUnion's letter of March 26 be construed as a request for"modifications or changes," it was untimely, and as no othertimely notice was given, the AGC would be correct in itsposition that the contract was automatically renewed foranother year. If, on the other hand, that letter constituted anotice of "termination," it was timely, and AGC's refusal tobargain over a new contract would be an unfair labor prac-tice, violative of Section 8(a)(5) of the Act.3 The letter ofMarch 26 notified the AGC of the Union's "desire to reopenthe contract for negotiations." This phrase, if it stood alone,would appear to look toward "modification or changes," not"termination." But the letter goes on to state the Union's"desire to negotiate for all matters pertaining to wages, hoursand all conditions of employment." The ultimate issue in thecase is whether this language is notice that the Union isexercising its option to terminate, or is mere particularizationof desired "modification or changes."'Possibly because of the narrow issue involved, the complaint does notallege even a "derivative" violation of Section 8(a)(1) CfArt Metals ConstCo. v NL R.B.,110 F 2d 148, 150-151 (C A 2, 1940) See alsoNLRB.vExpress Publishing Co,312 U S 426, 432-433, 435 (1941)It is frequently the business of the courts, and often that ofthe Labor Board, to construe and interpret contracts andother communications between private parties. Frequently,as here, there are no extrinsic aids to ascertain what theparties intended, either by their mutual agreement or by theirseveral communications.When, as here, conflicts arise be-tween the parties, orderly society requires that they resort toa disinterested authority to resolve the issue. It should occa-sion no surprise that such disinterested authorities may disa-gree among themselves as to the proper construction of lan-guage, for all words are capable of "construction," and evenso-called "words of art" must be defined in words which ina given context may mean one thing to one person andanother to another: The instant litigation already disclosesthat on the critical issue here a difference once existed be-tween the Regional Director and the General Counsel. Thelatter prevailed by virtue of his superior position in the hier-archy which, again, orderly society has created to resolvesuch questions. Now the same issue comes before a TrialExaminer, selected by lot under the rotation procedures pre-scribed in the Administrative Procedure Act. If the RegionalDirector had been the Trial Examiner, the decision at thislevel would go one way; if the General Counsel had been theTrial Examiner, it would go the other. This Trial Examinermakes no claim to competence or intelligence superior tothose of the conscientious Federal servants who have alreadydiffered on this subject. On the other hand, subsequent re-viewing authorities, administrative and judicial, are entitledto have as part of the record before them the Trial Examiner'sviews for such persuasive power as may be contained therein.(The parties declined my suggestion that the case be submit-ted directly to the Board.) Also it must be noted that, whenthe Board speaks on these subjects, its views are entitled toparticular weight as its expertise particularly qualifies it tointerpret collective-bargaining agreements and correspon-dence relating thereto.' The Board on occasion adopts inwhole, or in major part, the rationale of a Trial Examiner'sdecision, and this practice further necessitates that I set forthin some detail and in complete candor the reasoning whichleads me to my result.Turning to the ultimate question of "termination" or"modification," it must be noted that the word "termination"has a somewhat different meaning in labor contracts fromthat which it holds in other commercial contexts. The rela-tionship between employer and bargaining representative is acontinuing one. Contracts to furnish materials, to lease prop-erty, or even to perform services frequently "terminate" inthe sense that the relationship between the contracting partiescompletely stops, and they are, upon "termination," in thelegal position of strangers to one another. When a collective-bargaining contract terminates, however, the law imposes acontinuing duty on both parties to attempt in good faith toreach a new agreement.' Hence in labor parlance and in thecontext of a continuing collective-bargaining relationship, theexpression "termination" normally refers to the expirationdate of an existing agreement. The contract in this case wasto continue in force until May 31, 1970, "and thereafter fromyear to year or until terminated at the option of either party"'The wisdom of applying strict notions of contract law to the sphere oflabor management relations is debatable "Paterson Parchment Paper Co.v InternationalBrotherhood of Paper Makers83 F Supp 928, 929 (E DPa, 1949)'This generalization does not apply, of course, where the continuedstatus of the Union as bargaining representative is challenged, but the word"termination" in a collective-bargaining concept is not limited to that situa-tionManifestly the instant contract did not use "termination" in that lim-ited sense, for it recited that the contract could be "terminated at the optionof either party " 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon 30 days' notice `prior to the termination date of thisagreement." The "termination date" was May 31, 1970, orany subsequentMay 31 if the contract automaticallyrenewed. But the point is that the "termination" involved wasnot a cessation of relations but the end of this agreement andthe negotiation of a new agreement. See Note, 17 ALR 2d754, 755 6The same clause of the contract also referred to notice for"negotiations" or "modifications or changes." If our forego-ing discussion is correct, what is the practical difference be-tween a notice of termination and a notice of desire to negoti-atemodifications or changes? Both necessarily lead tonegotiations, and may result in changes in the terms of em-ployment. The parties must have intended some difference,for they provided different periods of notification. Moreover,in the very letter here under scrutiny the Union spoke of its"desire to reopen the contract for negotiations," and does notuse the word "terminate," although in a later letter it de-scribes the crucial letter as a "notice in writing of termina-tion," and in all its correspondence it either calls for "negotia-tions" or asks the Company to "negotiate." This, then, is ourconundrum: When is a request for negotiations a notice oftermination, and when is it merely a request for "modifica-tions and changes"?The answer must be found in the words used by the partymaking the request. The Union's letter calls for negotiationof "all matters pertaining to wages, hours and all conditionsof employment." This, to my mind, calls for "termination,"i.e.,negotiation of an entire new contract, rather than meremodifications or changes. To be sure, some elements are al-most sure to be unchanged, such as the recognition clause andother noncontroversial items. But a call for negotiation on allterms is, to my mind, more in the nature of a notice tonegotiate an entire new contract (and hence a "notice ofdesire to terminate") than it is a notice to negotiate mere"modifications" or even "changes." SeeAmericanWoolenCompany,57 NLRB 647, 649. This reading is buttressed bythe further language of the contract which requires that thelatter notice should request "negotiations foreach proposedmodification or change" (emphasis supplied), thus suggestingspecific and particular revisions rather than an intent torenegotiate all terms. The Union's failure to include specificproposed modifications is further evidence that it intended itsletter of March 26 as a notice of termination.'AGC asserts that the contract is a prehire agreement made pursuant toSection 8(f) of the Act and argues from that (a) the termination languageof the contract contemplates an end to the parties' relationship under theprehire agreement, as distinguished from mere changes in the contract'sprovisions, and (b) such an agreement, unlike an ordinary collective agree-ment, does not give rise to a presumption of continuing majority status sothat, even if the contract terminated, AGC was not guilty of a refusal tobargain because it had no continuing obligation to do so The first of thesearguments rests on the premise that the "termination" referred to in thecontract means a total cessation of the relationship As :ready indicated,Ido not believe that that term so signifies in collective-bargaining agree-ments There is no more reason to assume that the Union here would haveany more interest in any such option to "terminate" than there is to ascribesuch an interest to unions in ordinary industrial contexts Stated otherwise,the expression "terminate" as distinguished from "modify" in other collec-tive agreements goes to the extent of the contemplated future negotiations,and no different result is suggested here merely because this may be a"pre-hire" agreement under Section 8(f) As to the second argument, theshort answer is that the complaint alleges, and AGC in its answer admits,that "At all times since January 1, 1970, and continuing to date, Laborers'Local Union No 1179 has been the representative of employees in the[appropriate] unit, and, by virtue of Section 9(a) of the Act, has been, andis now, the exclusive representative of all the employees in said unit for thepurposes of collective bargaining'InternationalUnion of Operating Engineers, Local 181 v. DahlemThe foregoing considerations lead me to find that the AGCviolated its statutory bargaining obligations by insisting thatits contract was renewed to May 31, 1971, and by refusing tobargain with the Union in the spring of 1970 over a newcontract. Certain other factors tend to buttress the conclusionthus reached. I note that the statute required the Union togive 60 days' notice of its desire to terminate or modify as aprecondition to going out on strike. I further note that theUnion's letter requested a meeting on April 9, but the ATCignored the letter and let that date pass without any response.Had the AGC met with the employees' statutory bargainingrepresentative on the requested date, any proposals then putforth would have been timely under any construction of thetermination and modification provisions of the contract.Also, in this connection, the failure of the AGC to respondin any way to the letter of March 26 until well into May whenthe contract would have automatically renewed is faintlysuggestive of sharp practice and inconsistent with the statu-tory objective of good-faith negotiations looking to a preser-vation of industrial peace. No doubt the AGC from its lightshad good economic reasons for continuing to May 1971,rather than renegotiating in 1970, wage rates set in 1966 (andin some cases not increased since then), but the equities of thesituation seem to me to reenforce my view of the law.CONCLUSIONS OF LAWAGC by refusing to negotiate with the Union for a newcontract in May 1970 committed an unfair labor practiceaffecting commerce within the meaning of Section 8(a)(5) andSection 2(6) and (7) of the ActTHE REMEDYI shall, of course, recommend an order directing AGC tocease and desist from refusing to bargain with the Union fora contract to replace that which terminated May 31, 1970.Affirmatively, the order will direct AGC, upon request, tobargain for such a contract, and to post appropriate notices.In an effort to restore as nearly as possible the status existingat the time of the unfair labor practices, I shall further directthat, if the parties reach agreement on a new contract, thatagreement shall, if the Union so requests, be effective as ofJune 1, 1970. Finally, I shall include the traditional remedyfor unfair labor practice strikers, namely, reinstatement uponapplication and reimbursement in the event of failure to doso,with reimbursement to be computed under the formulasofF.W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.The remedy thus proposed is, I appreciate, of little valuein undoing the effects of the unfair labor practice. Even if theBoard acts with unusal speed, it is unlikely that its decisionwill issue appreciably before May 31, 1971, at which timeeven under the Company's view it is required to bargain fora new contract. Moreover, the Board's order is not self-enforcing, and, if this case should be carried to the courts, theConstr Co,193 F 2d 470 (C A 6, 1951), relied on by the AGC sheds noparticular light hereThat case held that a notice of desire to modify acontract was not a notice of "termination " In the case there cited,TexomaNatural Gas Co. v Oil Workers International Union, Local 463.58 F Supp132, 138-139 (N D Tex, 1943), affd. 146 F 2d 62, 64-65 (C A 5, 1944),cert denied 324 U S 872, the union wrote the company asking "to negotiateamendments to the present collective bargaining contract " The districtcourt in that case noted that "this letter could not reasonably be construedto be a notice of termination," but further observed that the company hadpromptly inquired of the union if the "letter is intended as a notice oftermination" and the union had replied in the negative Contrast the re-sponse, or rather nonresponse, of the AGC to the Union's letter in theinstant case S TEX. CHAPTER, ASSOCIATED GEN. CONTRACTORSperiod from May 1970 to May 1971 will indeed be historybefore any compulsory process issues to remedy the refusalto bargain In short, the Company will have "won" practi-cally even if it "loses" legally, for the Company will haveenjoyed the old contract for the year in dispute whateverorder may be entered or enforced. Making the new contractretroactive, as I have recommended, accomplishes rather lit-tle-as the intended beneficiaries of this remedy have appar-ently been on strike, and, as strikers, are not entitled to com-pensation until they make an unconditional offer to return towork. The finding of violation protects their status as unfairlabor practice strikers, but at least as of the date of the hearingthis appeared somewhat academic as the statement of AGCcounsel suggests that their jobs were then available. The prob-lem here is even more acute than that presented in some ofthe recent decisions considering the Board's power, or lackthereof, to prescribe effective remedies in bargaining cases, forthe fact peculiar to this case is that the violation has a prefixedtermination date which will have passed before any remedycan be brought to bear. Of course, the injunctive provisionsof the Act were available, but they were not resorted to,which is not too surprising considering the procedural historyof the case. These ruminations inevitably lead one to inquirewhy the case had to be litigated at all, and certainly suggestthat, as the "defeated" party here (the AGC) has prevailedin the "real" world, the case might well end without the filingof exceptions.Upon the foregoing findings of fact, conclusion of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER'The Respondent, South Texas Chapter, Associated Gen-eral Contractors, its officers, agents, successors,and assigns,shall:1.Cease and desist from refusing to bargain with Laborers'InternationalUnion of North America, Local Union No.'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections therto shall be deemed waived for all purposes3871179, for a new contract to replace the contract expiring May31, 1970.2. Take the following affirmative action, necessary to effec-tuate the policies of the Act:(a) Upon request, bargain with the above-named labor or-ganizationfor a contract to replace that expiring May 31,1970, provided that if the labor organization so requests anyagreementreached shall be retroactive to June 1, 1970.(b)Notify its members and associate members that, uponapplication, they are to reinstate to his former position (or,if that position no longerexists,to a substantially equivalentposition) each of the employees who went on strike in Octo-ber 1970, discharging, if necessary, employees hired subse-quent to that date. In the event any such striker is deniedreinstatement within 5 days after his application, Respondentshall make him whole in the manner prescribed in the sectionof the Trial Examiner's Decision captioned "The Remedy."(c) Post at its offices at Corpus Christi, Texas, and mail toeach of its members and associate members copies of theattached notice marked "Appendix."9 Copies of said notice,on forms provided by the Regional Director for Region 23,after being duly signed by the Respondent's representative,shall be posted by the Respondent immediately upon receiptthereof, and bemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Mail to the above-named labor organization signedcopies of the attached notice, which that organization mayduplicate and post at places where it customarily posts no-tices to its members.(e) Notify the Regional Director for Region 23,in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.1°'In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "`°In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this Order,what steps Respondent has takento comply herewith